FILED
                                                                                                                                  DALLAS COUNTY
                                         05-19-00736-CV                                                                           6/1   9/2019 5:07
                                                                                                                                        FELICIA PITRE
                                                                                                                                                      PM

                                                                                                                                  DISTRICT CLERK

                                                                                                                            Shelia Bradley

                                       CAUSE NO. DC-18-08570

 IN RE:                                                                         IN              FILED IN
                                                                                         THE DISTRICT  COURT OF
 PETITION OF REWARDSTYLE,                                                                  5th COURT OF APPEALS
                                                                                               DALLAS, TEXAS
                                   Plaintiff,                                              6/20/2019 5:41:45 PM
                                                                                         DALLASLISA
                                                                                                  COUNTY,
                                                                                                      MATZ
                                                                                                              TEXAS
          V.                                                                                       Clerk

 REQUESTING DEPOSITIONS OF
 SHOPSTYLE, INC. AND POPSUGAR INC.,                                                       95TH JUDICIAL DISTRICT

                                   Defendants.




                    NOTICE OF ACCELERATED INTERLOCUTORY APPEAL


         Pursuant to Texas Civil Practice       & Remedies Code Section § 5          1   .014(a)(7) and Texas Rules


0f Appellate Procedure 25.1 and 26.1(b), Defendant              POPSUGAR Inc. (“POPSUGAR”)                       states its


intent t0 appeal,   on an accelerated basis,    this Court’s decision    denying         its   special   appearance—the

Court’s “Final Order Denying Special Appearances and Granting Rule 202 Petition” and “Findings


0f Fact and Conclusions of Law”—both of which were signed by                    this      Court 0n Friday,       May        31,


2019, in the above-styled action: In       RE     Petition     0f rewardStyle   v.       Requesting Depositions 0f


ShopStyle, Inc.     and POPSUGAR Ina, Cause No. DC-18-08570                in the 95th Judicial District              Court


0f Dallas County, Texas.        POPSUGAR         appeals to the Fifth District Court of Appeals, Dallas,


Texas. This    is   an accelerated appeal, but    it is   not a parental termination or child protection case,


as   deﬁned by Texas Rule 0f Appellate Procedure             28.4.




POPSUGAR INC.’s NOTICE 0F APPEAL                                                                          Page   1   0f 2
                                                   Respectfully submitted,


DATED:   June 19, 2019                             GORDON & REES LLP

                                               By:_/S/ Robert A. Bragalone
                                                   Robert A. Bragalone
                                                   State Bar No. 02855850
                                                   bbragalone@grsm.com
                                                   B. Ryan Fellman
                                                   State Bar No. 24072544
                                                   rfellman@grsm.com
                                                   2200 Ross Avenue
                                                   Suite   4100W
                                                   Dallas,   TX 75201
                                                   Telephone: 214 231 4660


                                                   Benedict Y. Hur (Admitted Pro Hac     Vice)
                                                   bhur@keker.com
                                                   Bevan A. Dowd (Admitted Pro Hac      Vice)
                                                   bdowd@keker.com
                                                   KEKER,     VAN NEST & PETERS LLP
                                                   633 Battery Street
                                                   San Francisco, CA 941 1 1-1809
                                                   Telephone: 415 391 5400
                                                   Facsimile: 415 397 7188


                                                   Attorneys for Defendant     POPSUGAR INC.


                               CERTIFICATE OF SERVICE

       The undersigned certiﬁes that a true and correct copy 0f the foregoing document was   e-

served on all counsel of record on June 19, 2019.




                                                  /s/ Robert A.    Bragalone
                                                   Robert A. Bragalone




POPSUGAR INC.’s NOTICE 0F APPEAL                                                  Page 2 of 2